DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment of claim 7 in the reply filed on 11/28/2020 is acknowledged.
Claims 1- 10 are under consideration in this Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke et al., US 2016/0013243 (listed in a previous Office Action).
In re Claim 6, O’Rourke discloses a TFT substrate 11, comprising a base substrate 25 and a metal oxide semiconductor layer 13, a first metal layer 1ML (Fig. A), a gate insulating layer 15A, and a second metal layer 2ML sequentially deposited on the base substrate 25 from bottom to top; the metal oxide semiconductor layer 13 comprising a semiconductor channel Ch and a source S, a drain D, and a pixel electrode 67 (Fig. 7) which are conductorized; the first metal layer 1ML comprising a connecting block CB connected to the source S; the second metal layer 2ML comprising a gate 17A correspondingly covering the semiconductor channel Ch; the pixel electrode 67 being connected to the drain D, the source S and the drain D being respectively connected to the semiconductor channel Ch from both sides of the semiconductor channel Ch and being spaced apart by the semiconductor channel Ch, opposite inner side edges (ISEs, ISEd) of the source S and the drain D are aligned with two side edges SEL, SER of the gate 17A (Figs. 1-7 and A; [0037 -0060]). Let’s note that O’Rourke does not explicitly indicate the source, drain and channel portions ([0041]) of the oxide semiconductor layer 13, but it is a common knowledge that the source portion S is a portion of 13 located underneath the source electrode (left 19); the drain portion D is a portion of 13 located underneath the drain electrode (right 19); and the cannel Ch is the central portion of the oxide semiconductor layer 13 located underneath the gate 17A and between the source S and drain D. 
In re Claim 9, O’Rourke discloses the TFT substrate according to claim 6, wherein a portion 19 of the first metal layer 1M (Fig. A) in contact with the metal oxide semiconductor 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. O’Rourke’s Fig. 4D annotated to show the details cited

In re Claim 10, O’Rourke discloses the TFT substrate according to claim 6, wherein the first metal layer 1ML further comprises a data line 67 connected to the connecting block CB; and the second metal layer 2ML further comprises a gate line 63 vertically insulated and crossed with the data line 67 and connected to the gate 17a (Figs. 1 and 2).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke as applied to claim 6 above, and further in view of Tanaka et al., US 4,956,680 (listed in a previous Office Action).
In re Claim 7, O’Rourke discloses the TFT substrate according to claim 6, further comprising a dielectric 15B disposed between the base substrate 25 and the metal oxide semiconductor layer 13 (Fig. 4D); the source S, the semiconductor channel Ch, and the drain D correspondingly covering the dielectric 15B (Figs. 1-7 and A; [0037 -0060]).
O’Rourke does not specify that the dielectric 15B is an organic photoresist bump.

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute O’Rourke’s dielectric 15B with Tanaka’s organic photoresist 8, because due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute O’Rourke’s dielectric with  Tanaka’s organic photoresist dielectric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 8, O’Rourke taken with Tanaka discloses all limitations of claim 8, including that a material of the organic photoresist bump is a light-shielding material (Tanaka: column 2, lines 6 -20); except that a height of the organic photoresist bump is greater than 2 µm. It is known in the art that the height of the organic photoresist bump is a result effective variable – because its mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified height of the organic photoresist bump, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).

 Allowable Subject Matter
Claims 1-5 stand allowed.

In re Claim 1, manufacturing method of a TFT substrate comprising a step of “irradiating the first preliminary pattern and the second preliminary pattern with UV light from above the base substrate by using the gate as a shielding layer, such that a portion of the first preliminary pattern correspondingly located at two side of the gate and respectively connected to the connecting block and the second preliminary pattern is conductorized under UV light irradiation.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11/28/2021 have been fully considered but they are not persuasive.
It is argued, at page 6 of the remarks, that 
“O'Rourke and Tanaka both fail to at least disclose the following features recited in independent claim 6: the second metal layer comprising a gate correspondingly covering the semiconductor channel, the first metal layer comprising a connecting block connected to the source, the metal oxide semiconductor layer comprising a semiconductor channel and a source, a drain, and a pixel electrode which are conductorized, and opposite inner side edges of the source and the drain are aligned with two side edges of the gate.” 

However, as explained above O'Rourke does disclose: “the second metal layer 2ML (Fig. A) comprising a gate 17A correspondingly covering the semiconductor channel Ch, the first 1ML comprising a connecting block CB connected to the source S, the metal oxide semiconductor layer 13 comprising a semiconductor channel Ch and a source S, a drain D, and a pixel electrode 67 (Fig. 7) which are conductorized, and opposite inner side edges (ISEs, ISEd) of the source S and the drain D are aligned with two side edges (SE1, SE2) of the gate 17A (O'Rourke : Figs. 4, 7, and A; [0037 -0060])

It is argued, at page 6 of the remarks, that 
“In the present application, the gate is formed on the semiconductor channel, the first metal layer includes a connection block connected to the source, the metal oxide semiconductor layer includes a semiconductor channel, a source and a drain which are conductorized, and the opposite inner side edges of the source and drain are aligned with the edges on both sides of the gate. Accordingly, the gate is used as a shielding layer, so that the source and drain that are spaced apart after illumination are disposed on both sides of the gate, so the inner side edges of the source and the drain will be aligned with the two side edges of the gate. As such, the metal oxide semiconductor layer is irradiated with UV light by using the gate as the shielding layer such that the portion of the metal oxide semiconductor layer irradiated by the UV light is conductorized to form the source and the drain, and the portion of the metal oxide semiconductor layer shielded by the gate still retains semiconductor properties to form the semiconductor channel.” (Emphases added)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the gate is used as a shielding layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


“In contrast, O'Rourke discloses that the gate 17B is formed on the substrate 25 (see, O'Rourke, FIG. 4D, reproduced below), rather than being formed on the semiconductor channel (metal oxide semiconductor layer 13).” (Emphases added)

However, in contrast to Applicant’ assertion, O'Rourke specifically indicates that 17A is a gate electrode ([0042]).

It is argued, at page 7 of the remarks, that 
“Still further, O'Rourke does not disclose a connecting block as recited in claim 6. The connecting block CB identified as Figure A on page 5 of the Action (namely, O'Rourke, FIG. 4D) should be a part of the source, but it is not the connection block which is included in the first metal layer and is connected to the source as in claim 6 and in this application.” 

However, as explained above the connecting block CB is a portion of the first metal layer 1ML and connected to source S that is a portion of the oxide semiconductor layer 13 located underneath the left 19. One may compare Applicant’s connected block 41 as a portion of the first metal layer 40 (Applicant’s Fig. 6) and the connected block CD as a part of 1ML (Fig. A) and see their full similarity. 

It is argued, at page 7 of the remarks, that 
“Moreover, the source and drain of O'Rourke are connected by a metal oxide semiconductor layer 13 (semiconductor channel) and O'Rourke discloses that channel 13 is positioned adjacent the gate dielectric layer(s) 15, 15A, 15B and is interposed between 

However, as explained above, the source S (Fig. A) is the portion of the oxide semiconductor layer 13 located underneath the source electrode (the left 19); the drain D is the portion of the oxide semiconductor layer of 13 located underneath the drain electrode (the right 19); and the cannel Ch is the central portion of the oxide semiconductor layer 13 located underneath the gate 17A and between the source S and drain D, meanwhile the left 19 and the right 19 of O'Rourke’s Fig. 4D are a source electrode and a drain electrode, respectively.  

It is argued, at page 6 of the remarks, that 
“Still further, O'Rourke does not provide the teaching of using the gate as a shielding layer for illumination. Therefore, in the structure of O'Rourke, there is no motivation to align the inner side edges of the source and drain with the two sides of the gate. Apparently, the gates 17a and 17b of O'Rourke are not used as photoresists to form semiconductor channels after illumination. Therefore, in the structure of O'Rourke, the edge of the gate is not deliberately aligned with the edges of the source and drain, so there is no motivation to align the inner edges of the source and drain with the two sides of the gate in the teaching of the structure of O'Rourke. Besides, the teachings of O'Rourke mentioned above cannot achieve the effects of the alignment of the source and drain with the gate by the processes of self-alignment of the gate and the conductorization of the metal oxide semiconductor layer, thereby effectively controlling the overlapping region of the source and drain and the gate as that in the present application.” (Emphases added)

However, regardless a possible motivation, in the structure of O'Rourke, the edges of the gate SEL, SER are aligned with the edges (ISEs, ISEd) of the source S and drain D (See Fig. A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893